O’Connell, J.,
dissenting. I disagree with the majority’s reaching the issue of damages. Practice Book *82§ 441 mandates that objections to the acceptance of a referee’s report be filed within two weeks from the filing of the referee’s decision on a party’s motion to correct. In the present case, the objection was filed eleven days beyond this time limit.
Relying on Practice Book § 441, both the Supreme Court and this court have consistently held that failure to file a timely objection precludes appellate review of claims of error attacking the trial court’s acceptance of a referee’s report. “A litigant cannot wholly ignore established procedures for the protection of its rights, as this [plaintiff] has done, and hope to receive on appeal the same treatment accorded to those who follow the rules of practice.” Seal Audio, Inc. v. Bozak, Inc., 199 Conn. 496, 518, 508 A.2d 415 (1986); Dorsen v. Kay, 13 Conn. App. 645, 650, 538 A.2d 1080 (1988); Ross v. Renzulli, 9 Conn. App. 87, 90, 516 A.2d 149 (1986); see also Morning Star Holding Co. v. Kostopoulos, 12 Conn. App. 593, 595, 533 A.2d 569 (1987); LiVolsi v. Pylypchuk, 12 Conn. App. 527, 528, 532 A.2d 593 (1987). I find no justification for departing from this established position. Accordingly, I dissent from the majority opinion that discusses damages. I would find no error.